NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WYLMINA ELIZABETH HETTINGA,                     No. 20-55331

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00430-PA-JPR

 v.
                                                MEMORANDUM*
EDDIE GARCIA, Police Chief of the San
Jose Police Department, official capacity; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Wylmina Elizabeth Hettinga appeals pro se from the district court’s

judgment dismissing her 42 U.S.C. § 1983 action alleging constitutional violations

arising from her divorce and custody proceedings. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Myers v. Bennett Law Offices, 238 F.3d 1068,

1071 (9th Cir. 2001) (dismissal for improper venue under Fed. R. Civ. P. 12(b)(1));

Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (dismissal under

Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed Hettinga’s claim against defendant

Theresa Loumena because Hettinga failed to allege facts sufficient to show that

Loumena was a state actor. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are construed liberally, plaintiff must present

factual allegations sufficient to state a plausible claim for relief); George v. Pac.–

CSC Work Furlough, 91 F.3d 1227, 1229-32 (9th Cir. 1996) (plaintiff alleging

infringement of constitutional rights by private parties must show that the

infringement constitutes state action; explaining approaches for determining state

action).

      The district court properly dismissed the remaining defendants because

Hettinga failed to establish that any defendant resides in the Central District of

California or that a substantial part of the events or omissions giving rise to her

claims occurred there. See 28 U.S.C. § 1391(b)(1), (2) (describing where a civil

action may be brought).




                                           2                                    20-55331
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-55331